
	

114 HR 5123 IH: HERO Benefits Reform Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5123
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Pascrell (for himself, Mr. Reichert, Mr. Courtney, and Mr. Meehan) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ensure that the United States provides for the families of law enforcement officers,
			 firefighters, and other emergency responders who fall in the line of duty.
	
	
 1.Short titleThis Act may be cited as the Honoring Emergency Response Officers Benefits Reform Act of 2016 or the HERO Benefits Reform Act of 2016. 2.Presumption that officer acted properlySection 1202 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796a) is amended—
 (1)by striking No benefit and inserting the following:  (a)In generalNo benefit; and
 (2)by adding at the end the following:  (b)PresumptionIn determining whether a benefit is payable under this part, the Bureau shall—
 (1)presume that none of the limitations under subsection (a) apply; and (2)have the burden of establishing by clear and convincing evidence that a limitation under subsection (a) applies..
 3.Backlog of claimsSubpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796a) is amended by adding at the end the following:
			
				1206.Appeals
 (a)Standard of reviewNotwithstanding section 706 of title 5, United States Code, or any other provision of law, in any appeal of a determination of the Bureau to deny a claim under this part, including an appeal to a hearing officer of the Bureau, to the Director, or to a court of the United States, the reviewing official or court shall review the determination de novo.
					(b)Exception to administrative exhaustion requirement
 (1)In generalNotwithstanding section 704 of title 5, United States Code, or any other provision of law, an individual who files a claim for benefits under this part with the Bureau may file a subsequent claim with the United States Court of Federal Claims seeking an award of benefits under this part despite an absence of final agency action with respect to the original claim filed with the Bureau if—
 (A)the Bureau does not make a determination with respect to the original claim within 1 year of the date on which the claim was filed with the Bureau;
							(B)
 (i)the Bureau denies the original claim within 1 year of the date on which the claim was filed with the Bureau;
 (ii)the individual appeals the denial under clause (i) to a hearing officer; and (iii)the hearing officer does not make a determination with respect to the original claim within 180 days of the date on which the appeal was filed under clause (ii); or
								(C)
 (i)the Bureau denies the original claim within 1 year of the date on which the claim was filed with the Bureau;
 (ii)the individual appeals the denial under clause (i) to a hearing officer; (iii)the hearing officer denies the original claim within 180 days of the date on which the appeal was filed under clause (ii);
 (iv)the individual appeals the denial under clause (iii) to the Director; and (v)the Director does not make a determination with respect to the original claim within 180 days of the date on which the appeal was filed under clause (iv).
 (2)Standard of reviewThe United States Court of Federal Claims shall review a claim filed under paragraph (1) without regard to any determination made by the Bureau, including a hearing officer of the Bureau, with respect to the original claim filed with the Bureau.
 (3)Determination of whether original claim is completeFor purposes of determining whether an individual is eligible to file a claim under paragraph (1), the United States Court of Federal Claims shall determine the date on which the original claim was filed with the Bureau without regard to whether the Bureau has deemed the application that forms the basis of the original claim to be incomplete and thus not constitute an official claim..
 4.TransparencySubpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796a), as amended by section 3, is amended by adding at the end the following:
			
 1207.Annual reportNot later than 60 days after the last day of each fiscal year, the Bureau shall submit to Congress and publish publically on the website of the Bureau a report that includes—
 (1)the number of claims filed under this part during the fiscal year, broken down by— (A)the type of benefit sought, meaning death, disability, educational benefit, and any combination thereof; and
 (B)the type of public safety officer to which each claim pertains; (2)the number of claims filed that were granted during the fiscal year;
 (3)the number of claims filed that were denied during the fiscal year, broken down by the reason for denial; and
 (4)the number of claims filed as of the last day of the fiscal year, broken down by— (A)the date on which each claim was filed; and
 (B)the reason why the Bureau has been unable to render a decision. The Attorney General shall make such report publically available over the Internet.. 5.Extending public safety officer death benefits to fire police and fire investigators (a)In generalSection 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (7) through (11), respectively; (2)in paragraph (11)(A), as so redesignated, by inserting as a fire police officer, fire investigator after firefighter,; and
 (3)by inserting after paragraph (4) the following:  (5)fire police officer includes an individual who—
 (A)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency;
 (B)is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew described in paragraph (10)(A); and
 (C)is officially authorized to provide scene security or direct traffic— (i)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or
 (ii)at a planned special event; (6)fire investigator includes any individual who—
 (A)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency; and
 (B)is officially authorized to conduct, coordinate and complete fire and explosion investigations;. (b)Technical and conforming amendmentSection 611(a) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (42 U.S.C. 3796c–1(a)) is amended—
 (1)by striking section 1204(7)(B) and inserting section 1204(8)(B); and (2)by striking (42 U.S.C. 3796b(7)(B)) and inserting (42 U.S.C. 3796b(8)(B)).
				
